Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1296
                         Lower Tribunal No. 18-16901

                               ________________


                                Rondell Lyles,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant Public
Defender, for appellant.

      Ashley Moody, Attorney General, and Gabrielle Raemy Charest-Turken,
Assistant Attorney General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

      PER CURIAM.

      Affirmed.